Citation Nr: 1404345	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1949 to December 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was brought before the Board in September 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include affording the Veteran a new VA examination.  This was conducted in October 2013.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

A review of the VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a bilateral hearing loss disability is due to any incident of active duty service.

2.  The preponderance of the evidence is against a finding that tinnitus is due to any incident of active duty service.



CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for the establishment of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a March 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA and private treatment records have been obtained and associated with the claims file.  

The Veteran was afforded a VA medical examination in June 2005 and October 2013 to determine the etiology of his hearing loss and tinnitus.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided a detailed explanation for the opinions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013.  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Hearing loss is considered a chronic disease, but tinnitus is not.  38 C.F.R. § 3.309(a).

In an April 2010 statement the Veteran reported noise exposure while working in the control tower in Korea.  He reported wearing no hearing protection, despite jet traffic, bombings, and rockets.

With respect to claims of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The results of an October 2013 VA audiogram show that the Veteran currently has a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Based on the Veteran's MOS in service as an air traffic controller, the Board will concede noise exposure.

At his December 1949 entrance examination the Veteran's hearing was 15/15 on the whisper test.  Whispered voice tests cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  VBA Training Letter 211D (10-02) (March 18, 2010).  Another examination report dated a week later in September 1953, noted the following pure tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
-
0 (5)
LEFT
10 (25)
10 (20)
10 (20)
-
0 (5)

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram conducted at the Veteran's entrance to service in December 1949 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  To facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

In March 1950 the Veteran reported an episode of epilepsy.  In August 1953 the Veteran reported with an episode of syncope where he suddenly fainted.  In November 1953 the Veteran was diagnosed with chronic otitis media with chronic mastoiditis of the left ear.  He specifically denied pain, hearing loss, or tinnitus.  See also September 1950 record noting otitis media and perforated ear drum.  At his separation examination in September 1953 the Veteran's hearing was again a 15/15 at a whispered voice test.  

An April 2005 statement by the Veteran's private treatment provider stated that the Veteran had been exposed to noise including air traffic and bombs exploding in close proximity while in service.  The examiner linked the Veteran's hearing loss to his unprotected noise exposure in service.

The Veteran was afforded a VA examination in June 2005.  He reported noise exposure including combat, aircraft, and explosions.  He also conceded occupational noise exposure working as an electronics technician.  He reported hearing problems began in 1970 and tinnitus began in the 1980s.  

An audiogram revealed bilateral, symmetrical, sloping, mild to moderately severe sensorineural hearing loss.  The examiner opined that the Veteran's description of tinnitus occurring once a week and lasting a few seconds was not considered significant beyond the normal population and would not be considered related to service.  The examiner opined that audiograms in service revealed normal hearing.  Based on the length of time between noise exposure and when hearing loss began, the history of occupational noise exposure, and normal hearing at discharge, the hearing loss was not considered related to service.

The Veteran's VA treatment records reveal he has reported in service noise exposure and been diagnosed with mild to profound sensorineural hearing loss bilaterally.  See e.g., August 2009 VA treatment record.

A private examiner offered an opinion in May 2010 that the Veteran's hearing loss and tinnitus were related to service.  The examiner's rationale was that the Veteran was exposed to loud noises in service and the Veteran had little noise exposure post service.  

At the Veteran's October 2013 VA examination, findings revealed sensorineural hearing loss bilaterally.  The Veteran reported in service noise exposure including jets and bombing on the runways, without hearing protection.  Post-service the Veteran worked as an electronic technician around loud audio equipment for 42 years without hearing protection.  He also flew airplanes without hearing protection.  He reported tinnitus began in the 1980s and occurred once a day for a few seconds.  

The examiner did not relate the Veteran's hearing loss and tinnitus to service.  His rationale was that the Veteran's in service diagnoses of otitis media and mastoiditis were typically temporary.  There was no evidence in service of hearing loss or tinnitus and the Veteran himself reported that these conditions began years after separation from service.  The examiner also found no evidence of conductive hearing loss, which is typically caused by middle ear pathology.  The examiner also cited to an Institute of Medicine study which found that there was insufficient evidence to conclude that permanent hearing loss directly attributable to noise exposure would develop long after that noise exposure.  The examiner also cited to the Noise Manual findings that only seldom does noise cause permanent tinnitus without also causing hearing loss.

The Board must weigh the probative value of all medical opinions submitted, with specific examination of multiple factors.  It may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case, the April 2005 private examiner linked the claimed conditions to service, but did not review the Veteran's service treatment records or discuss the length of time between service and the Veteran's first complaints of hearing loss or tinnitus.  As discussed in the September 2013 Board remand, the June 2005 VA examiner's opinion also is inadequate as it incorrectly reported the Veteran's hearing was normal on separation from service when it was not.  The May 2010 private examiner also did not review service treatment records or offer a rationale for the finding that hearing loss and tinnitus were related to service.  The comment that the Veteran had little post-service noise exposure is contrary to the Veteran's own statements from June 2005.  The Board assigns the October 2013 VA opinion the most probative value as it considered the Veteran's service treatment records and in service diagnosis of otitis media and mastoiditis.  He also offered a rationale, relying on medical literature, as to why he believed the Veteran's claimed conditions were not related to service.  

The Board has considered the statements of the Veteran that he currently has hearing loss and tinnitus as a result of in service noise exposure.  See e.g., April 2010 statement.  The Veteran is competent to report observable symptoms, including trouble hearing, difficulty communicating, the need to turn the volume up when watching television, and ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's statements regarding his symptoms are also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  While competent to discuss symptoms, the Veteran is not then competent to diagnose disabilities and link them back to service.  

While the Veteran is certainly capable of observing his own hearing loss and tinnitus, he is not capable of attributing these conditions to his period of active service.  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), diagnosing and determining the etiology of a bilateral hearing loss disability and tinnitus falls outside the realm of common knowledge of a lay person especially when there are potential other causes for hearing loss, such as post-service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's assertions that he currently has a bilateral hearing loss disability and tinnitus that are related to service are beyond his competence and are therefore not probative.  

The Veteran filed a claim of service connection in March 1954, four months after separation from service, for epilepsy and to receive a prescription for medication.  He did not report having hearing loss or tinnitus at this time, or file a claim for such.  This evidence weighs against his claim that his hearing loss or tinnitus had their onset during service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Further, the length of time between the Veteran's separation from service in December 1953 and his first complaints of hearing loss or tinnitus, in 1970 and the 1980s, respectively, weigh against the Veteran's claims for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Lastly, there is no evidence of record of a bilateral hearing loss disability within one year of service discharge.  The Veteran's own statements that his hearing loss did not have its unset until the 1970s provides evidence against presumptive service connection.  The presumption of service connection is not applicable because the disorder's onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

Accordingly, the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


